Exhibit 991. MANAGEMENT’S DISCUSSION AND ANALYSIS Table of Contents 1 Overview and highlights 4 2 Segmented results 11 3 Liquidity and capital resources 17 4 Contingent liabilities 20 5 Summary of quarterly results 20 6 Non-GAAP measures 20 7 Critical accounting policies and estimates 23 8 Changes in accounting policies 24 9 Impact of accounting pronouncements affecting future periods 24 10 Risks and uncertainties 24 11 Sensitivity analysis 26 12 Outlook 27 13 Disclosure controls and internal control over financial reporting 28 CONSOLIDATED FINANCIAL STATEMENTS 29 1 CATALYST PAPER 2| MANAGEMENT'S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (MD&A) of Catalyst Paper Corporation (the company, we, us, and our) should be read in conjunction with our interim consolidated financial statements for the three month and six month periods ended June 30, 2011 and June 30, 2010, and our audited annual consolidated financial statements for the year ended December 31, 2010 and the notes thereto, which have been prepared in accordance with generally accepted accounting principles (GAAP) in the United States (U.S.).Additional information about the company, including our most recent Annual Information Form is available on our website at www.catalystpaper.com, or the Canadian Securities Administrator’s electronic filing website at www.sedar.com. Throughout this discussion, references are made to certain measures that are not measures of performance under U.S. GAAP, including operating earnings, EBITDA, EBITDA before restructuring costs, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the company before specific items, net earnings (loss) per share attributable to the company’s common shareholders before specific items, and free cash flow.We believe that these non-GAAP measures are useful in evaluating our performance.These non-GAAP measures are defined and reconciled to their nearest GAAP measure in section 6, Non-GAAP measures. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” or the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonne.Use of these symbols is in accordance with industry practice. The information in this report is as of August 1, 2011, which is the date of filing in conjunction with our press release announcing our results for the second quarter of 2011.Disclosure contained in this document is current to August 1, 2011, unless otherwise stated. 2 CATALYST PAPER 2| MANAGEMENT'S DISCUSSION AND ANALYSIS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this MD&A are not based on historical facts and constitute forward-looking statements or forward-looking information within the meaning of Canadian securities laws and the U.S. Private Securities Litigation Reform Act of 1995 (forward-looking statements), including but not limited to, statements about our strategy, plans, future operating performance, contingent liabilities and outlook. Forward-looking statements: • are statements that address or discuss activities, events or developments that we expect or anticipate may occur in the future • can be identified by the use of words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “likely”, “predicts”, “estimates”, “forecasts”, and similar words or phrases or the negative of such words or phrases • reflect our current beliefs, intentions or expectations based on certain assumptions and estimates, including those identified below, which could prove to be significantly incorrect: • our ability to develop, manufacture and sell new products and services that meet the needs of our customers and gain commercial acceptance • our ability to continue to sell our products and services in the expected quantities at the expected prices and expected times • our ability to successfully obtain cost savings from our cost reduction initiatives • our ability to implement business strategies and pursue opportunities • expected cost of goods sold • expected component supply costs and constraints • expected foreign exchange and tax rates • while considered reasonable by management, are inherently subject to known and unknown risks and uncertainties and other factors that could cause actual results or events to differ from historical or anticipated results or events.These risk factors and others are discussed in this MD&A. Certain of these risks are: • the impact of general economic conditions in the countries in which we do business • conditions in the capital markets and our ability to obtain financing and refinance existing debt • market conditions and demand for our products (including declines in advertising and circulation) • the implementation of trade restrictions in jurisdictions where our products are marketed • fluctuations in foreign exchange or interest rates • raw material prices (including wood fibre, chemicals and energy) • the effect of, or change in, environmental and other governmental regulations • uncertainty relating to labour relations • the availability of qualified personnel • legal proceedings • the effects of competition from domestic and foreign producers • the risk of natural disaster and other factors many of which are beyond our control As a result, no assurance can be given that any of the events or results anticipated by such forward-looking statements will occur or, if they do occur, what benefit they will have on our operations or financial condition.Readers are cautioned not to place undue reliance on these forward-looking statements.We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. 3 CATALYST PAPER 2| MANAGEMENT'S DISCUSSION AND ANALYSIS 1. OVERVIEW AND HIGHLIGHTS BUSINESS OVERVIEW We are the largest producer of mechanical printing papers in western North America.We also produce NBSK pulp which is marketed primarily in Asia.Our business is comprised of three business segments:specialty printing papers, newsprint, and pulp.Specialty printing papers include coated mechanical, uncoated mechanical, and directory paper.We are the only producer of coated mechanical paper and soft calender (SC) paper in western North America.We operate four paper mills, three of which are located in British Columbia (B.C.) in Crofton, Port Alberni, and Powell River and one in Snowflake, Arizona, which produces 100% recycled-content paper.Our Crofton mill includes a two-line kraft pulp operation. More information about our business segments, product profile, and our geographic sales distribution is provided on pages 7 to 9 of our 2010 Annual Report.Our production capacity by mill and product line is summarized in the following chart: 2011 Capacity by Mill Location and Product Line 1 Specialty printing papers 1 Newsprint 1 Pulp Mill location Number of paper machines Uncoated mechanical Coated mechanical Directory Newsprint NBSK pulp Total Crofton, B.C. 2 3 - - 3 Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) 10 % of total capacity 26
